Citation Nr: 1525355	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  12-33 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel




INTRODUCTION

The Veteran served on active duty from May 1951 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014 and July 2014, the appeal was remanded for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Although the Board regrets further delay in the adjudication of the Veteran's appeal, remand for further development is necessary.

In its July 2014 remand, the Board requested that the AOJ obtain the results of audiometry completed during a September 9, 2013 VA audiometry consultation.  Although these results were obtained, they are insufficient for rating purposes and further clarification of them is necessary.  Specifically, the graphical audiometry does not provide a key to determine which ear is associated with each graphical depiction of the hearing thresholds.  Additionally, the September 2013 audiology clinic note indicates that word recognition was "very good bilaterally," but does not provide the speech discrimination scores.  The rating criteria used to evaluate bilateral hearing loss require that speech discrimination testing be completed using Maryland CNC speech discrimination testing.  38 C.F.R. § 4.85(a).  Although these audiometry results are currently inadequate for rating purposes, the missing information from them is factual, objective, and relevant to determining the Veteran's level of hearing impairment.  Therefore, remand for further clarification of the report is necessary.  See Savage v. Shinseki, 24 Vet. App. 259, 269-71 (2011) (holding that in instances where "missing information is relevant, factual, and objective" and bears on the probative value of a medical report, VA must seek clarification from the examiner or explain why such clarification would be unreasonable).

Additionally, the Veteran last received a VA audiology examination in August 2012.  The September 9, 2013 VA audiometry results indicate a potential worsening of the disability since the August 2012 examination.  Thus, on remand, the Veteran should be scheduled for another audiological evaluation to assess the current severity of his bilateral hearing loss.

The record also reflects the Veteran receives audiology treatment at the Omaha VA Nebraska-Western Iowa Health Care System.  The most recent VA treatment record associated with the claims file is from July 2014.  Thus, any VA audiology records since July 2014 should be associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any treatment records relating to audiological treatment or testing from the Omaha VA Nebraska-Western Iowa Health Care System from July 2014 to the present.  If any of the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

2.  Contact the VA audiologist, K.D.S., who completed the September 9, 2013 audiometry to request that she: 
A)  Identify whether Maryland CNC speech discrimination testing was completed on September 9, 2013; 

B)  If the Maryland CNC test was used, provide the percentage of speech discrimination shown in each ear; and

C)  Provide, for each ear, an interpretation of the graphical audiometry results completed at that time.  

3.  After completing the development requested in items 1-2, schedule the Veteran for a VA audiological evaluation (with audiometric studies and Maryland CNC speech discrimination testing) to determine the current nature and severity of his bilateral hearing loss.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should comment on the nature and extent of any impairment of social and/or occupational functioning due to hearing loss that would be expected given the degree of severity of the disability found.  The examiner must provide a rationale for all opinions expressed.

If the audiologist who completed the September 9, 2013 audiometry is unavailable to provide responses to the questions asked in item 2, then also ask the VA examiner to determine whether Maryland CNC speech discrimination testing was used during VA audiometry completed on September 9, 2013, and if so to provide the percentage of speech discrimination shown at that time.  The examiner should also be asked to provide an interpretation of the September 9, 2013 graphical audiometry results.
4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




